Case 7:19-cr-02208 Document1 Filed on 10/13/19 in TXSD Page 1 of 2
United States District Court

 

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint Southern District Of Texas
UNITED STATES DISTRICT COURT OCT 13 2019
for the David J. Bradley, Clerk
VIC J. Dradiey, Uie
Southern District of Texas a ee
United States of America ) Y
vy ) GO ”
) Case No. m4 - > mM
Mayte HERNANDEZ-Hernandez )
YOB: 1991 COC: Mexico
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 12, 2019 in the county of Hidalgo in the
Southern . District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 841 (a)(1) Knowingly or intentionally possess with intent to manufacture, distribute, or

dispense, a controlled substance; to wit: approximately 69.16kg of
methamphetamine.

This criminal complaint is based on these facts:

See attachment.

M Continued on the attached sheet.

/s/ Evan Mason

Complainant’s signature

 

Evan Mason, HSI Special Agent

Submitted by reliable electronic means, sworn to and attested Printed name and title
telephonically per Fed. R. Cr. P. 4.1, and probable cause
found on:

 

Judge's signature
City and state: McAllen, Texas S. Magistrate J. Scott Hacker

Printed name and title

 
Case 7:19-cr-02208 Document1 Filed on 10/13/19 in TXSD Page 2 of 2

ATTACHMENT A

On October 12, 2019, a United States Customs and Border Protection Officer (CBPO)
was conducting inbound inspections as part of her duties at the Hidalgo, Texas Port of
Entry (POE). The CBPO, while assigned to the primary inspection lanes, encountered a
vehicle being driven by Mayte HERNANDEZ-Hernandez (HERNANDEZ).

Upon encountering HERNANDEZ, HERNANDEZ gave a negative declaration for food,
alcohol, tobacco, firearms, drugs, and cash in excess of $10,000.00 USD. The CBPO
then referred HERNANDEZ to the secondary inspection area for further inspection.

Once in the secondary inspection area, HERNANDEZ again gave a negative declaration
for food, alcohol, tobacco, firearms, drugs, and cash in excess of $10,000.00 USD.
CBPOs observed a large speaker box bolted to the trunk of the vehicle being driven by
HERNANDEZ. A CBP Canine also alerted at the trunk area of the vehicle.
HERNANDEZ’ vehicle was then sent to the Z Portal to be scanned. Upon scanning
HERNANDEZ’ vehicle, an anomaly was noted in the speaker box, located in the trunk of
the vehicle.

CBPOs probed the anomaly and extracted a white powder substance that field tested
positive for methamphetamine.

HERNANDEZ was detained and Homeland Security Investigations (HSI) Special Agent
(SA) Evan Mason was advised of the situation and responded to the Hidalgo POE to
interview HERNANDEZ. HERNANDEZ was read her Miranda rights in the Spanish
language as witnessed by a CBPO. HERNANDEZ stated that she understood her rights,
both verbally and in writing, and was willing to make a statement without an attorney
present.

HERNANDEZ stated that she knew she was crossing drugs into the United States from
Mexico and stated that she was going to be paid approximately $7000.00 USD to
transport the drugs, later determined to be methamphetamine, into the United States from
Mexico.

HERNANDEZ stated that, following successfully smuggling the methamphetamine into
the United States, she was to be contacted by an individual and given directions directing
HERNANDEZ where to deliver the vehicle and narcotics.
